Citation Nr: 0928140
Decision Date: 07/28/09	Archive Date: 09/03/09

DOCKET NO. 07-30 855A                      DATE JUL 28 2009 

On appeal from the Department of Veterans Affairs Regional Office in Cleveland, Ohio 

THE ISSUES 

1. Entitlement to service connection for chronic renal disease. 

2. Entitlement to special monthly pension based on the need for regular aid and attendance and/or housebound status. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United States 

ATTORNEY FOR THE BOARD 

J. B. Freeman, Associate Counsel 

INTRODUCTION 

The appellant had active service from June 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2007. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7l07(a)(2) (West 2002). 

FINDING OF FACT 

On July 6, 2009, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that the appellant died in December 2008. 

CONCLUSION OF LAW 

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see Veterans' Benefits Improvement Act of2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION 

Unfortunately, the appellant died during the pendency of the appeal. On May 29, 2009, the Board issued a decision, denying the appellant's service connection for chronic renal disease claim and granting the special monthly pension claim. On July 6, 2009, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that the appellant died in December 2008. 

- 2 - 

As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits had become moot by virtue of the death of the appellant before the Board issued the May 2009 decision and the appeal must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F .R. § 20.1106 (2008). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212,122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title .... " The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).
 
ORDER 

The appeal is dismissed. 

K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals 

- 3  




